internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-117796-99 date date company shareholder a b this letter responds to your letter dated date as well as subsequent correspondence in which you request a ruling under sec_1362 of the internal_revenue_code that the termination of company's s_corporation_election was inadvertent under sec_1361 the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 defines the term c_corporation with respect to any_tax year as a corporation that is not an s_corporation for that year sec_1362 provides that an election under sec_1362 terminates if-- the corporation revokes with the consent of shareholders owning a majority of the shares the corporation ceases to be a small_business_corporation or the corporation has accumulated_earnings_and_profits and has passive_investment_income exceeding percent of gross_receipts for consecutive tax years regarding any corporation whose election under sec_1362 was terminated plr-117796-99 under sec_1362 or sec_1362 permits the service to treat such a corporation as an s_corporation despite the termination if among other things the service determines that the circumstances resulting in termination were inadvertent company's s_corporation_election was revoked by letter dated a to be effective for the first tax_year beginning after b shareholder owning percent of company’s shares consented to the revocation we rule that this termination by revocation under sec_1362 is not an inadvertent termination except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely william p o'shea chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
